Exhibit 10.3 EXECUTION VERSION FIRST AMENDMENT TO SENIOR SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT This FIRST AMENDMENT TO SENIOR SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AGREEMENT, dated as of September 21, 2017 (this “Amendment”), is entered into among GULFMARK OFFSHORE, INC., a Delaware corporation, as debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code (the “Borrower”), GULFMARK REDERI AS, a limited company organized under the laws of Norway, as lender (including its successors and assigns, the “Lender”), and DNB BANK ASA, acting through its offices at Solheimsgaten 7C, 5058 Bergen, Norway, organization number , as the issuing bank (including its successors and assigns, the “Issuing Bank”). WITNESSETH: WHEREAS, Borrower seeks to amend the Senior Secured Super-Priority Debtor in Possession Credit Agreement, dated as of May 18, 2017 (as amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), among the Borrower, the Lender and the Issuing Bank, to extend certain milestones relating to the consummation of the Acceptable Plan of Reorganization; and WHEREAS, the Lender and the Issuing Bank are willing to make the amendments to the Credit Agreement provided herein, but only on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Article 1.
